Citation Nr: 1819313	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a chin laceration.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. This matter was previously remanded in June 2014.

It appears that additional relevant service department records have been received since prior final denials.  The Board has recharacterized the issues on the title page accordingly.  38 C.F.R. § 3.156(c) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional action is required prior to adjudication of the Veteran's claims.

The Veteran asserts that he incurred injuries to his chin, head, and right shoulder on September 16, 1976, when he fell out of a moving vehicle, and that those injuries caused his current chin scar, migraine headaches, and right shoulder pain. The service 
personnel records indicate that during that timeframe, the Veteran was an unauthorized absentee from August 16, 1976, and was declared a deserter on September 15, 1976.  These records further show that the Veteran surrendered to   civil authorities on September 16, 1976 and while being transferred between jails 
by a designated Naval shore patrol, he attempted to escape the moving vehicle. In an October 15, 1976 Court Record, the offense was noted as unauthorized absence from August 16, 1976 to September 20, 1976.  

Thus, the record indicates the Veteran was an unauthorized absentee when the incident he alleges caused his claimed disabilities occurred.  Such facts clearly   raise the question of whether the Veteran's claimed injuries can even be considered for service connection as the incident happened while he was an unauthorized absentee.  In this regard, "in the line of duty" requirements are not met if at the    time the injury was suffered the Veteran was avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.  38 C.F.R. § 3.1(m)(1).  Accordingly, on remand, the AOJ should prepare an Administrative Decision addressing whether the incident involving escaping/falling from a moving vehicle on September 16, 1976 occurred in the line of duty. See VBA Manual M21-1, III.v.1.D.6.c. See also, Stegall v. West, 11 Vet. App. at 268 (1998).  The Board notes that a service department line of duty determination is not required for VA to prepare an Administrative Decision addressing line of duty.  In this regard, the VBA Manual indicates an Administrative Decision concerning line of duty should be prepared if the service department "did not make such finding and the injury or death was incurred under circumstances which raise a legitimate issue of willful misconduct ... or if [the service department] holds the disability or death to be in the [line of duty] but its finding may be properly questioned."

Accordingly, the case is REMANDED for the following actions:

1. After conducting any additional development deemed necessary, the AOJ must prepare an Administrative Decision addressing whether the September 16, 1976 incident where the Veteran claims to have been injured falling/escaping from a moving vehicle occurred in  the line of duty, in light of the service records showing he was an unauthorized absentee at the time of the incident. See VBA Manual M21-1, III.v.1.D.6.c.  

2. After completing the above action, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto.  The case should then be returned to the   Board for further appellate action, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all      claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




